Case: 4:20-cv-02188-JG Doc #: 15 Filed: 03/02/21 1 of 4. PageID #: 127



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------
                                                      :
EDWARD A. MIGHTY,                                     :
                                                      :        CASE NO. 4:20-cv-2188
                                                      :
           Petitioner,                                :
                                                      :
vs.                                                   :        OPINION AND ORDER
                                                      :        [Resolving Doc. 14]
MARK K. WILLIAMS,                                     :
Warden, FCI Elkton                                    :
                                                      :
                                                      :
           Respondent.                                :
                                                      :
------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On September 28, 2020, Petitioner Edward A. Mighty, an FCI Elkton inmate, brought

a pro se federal habeas 28 U.S.C. § 2241 petition, arguing that the conditions of his

confinement during the COVID-19 pandemic violate the Eighth Amendment’s cruel and

unusual punishment prohibition. 1 Mighty requests that he be released to home confinement,

furlough, non-transfer furlough, or Residential Reentry Center Placement. 2 The Government

opposes Mighty’s petition. 3 This Court referred the matter to Magistrate Judge Jonathan D.

Greenberg.

          On February 18, 2021, Magistrate Judge Greenberg issued a Report &

Recommendation 4 (“R&R”) recommending that this Court deny Petitioner Mighty’s § 2241

petition based on the Sixth Circuit’s recent decision in Wilson v. Williams, which denied a



1
    Doc. 1.
2
    Id.
3
    Doc. 6.
4
    Doc. 11 at 7–9.
Case: 4:20-cv-02188-JG Doc #: 15 Filed: 03/02/21 2 of 4. PageID #: 128

Case No. 4:20-cv-2188
Gwin, J.

similar FCI Elkton Eighth Amendment-based petition. 5        On February 19, 2021, Mighty

moved to appoint counsel. 6 On March 1, 2021, this Court declined to appoint counsel. 7

           Also on March 1, 2021 Petitioner Mighty submitted his pro se objections to the R&R. 8

In his objections, Mighty argued, as the R&R itself acknowledged, that his claim for release

from Bureau of Prisons custody was cognizable under 28 U.S.C. § 2241. 9 Mighty did not

address the fact that the R&R disposed of his claims on the merits. 10

           The Federal Magistrates Act requires a district court to conduct a de novo review only

of those portions of an R&R to which the parties have made an objection. 11 Petitioner Mighty

did not object to the R&R’s merits findings, waiving a de novo review. But even if this Court

reviewed the R&R’s merits findings de novo, it would adopt them.

           As the R&R acknowledged, the Sixth Circuit’s decision in Wilson controls. An Eighth

Amendment deliberate indifference claim has both an objective and a subjective

component. 12 The former requires a petitioner to show that he is “incarcerated under

conditions posing a substantial risk of serious harm.” 13 The latter requires a showing that

prison officials “know[ ] of and disregard[ ] an excessive risk to inmate health or safety.” 14




5
    Wilson v. Williams, 961 F.3d 829, 839 (6th Cir. 2020).
6
  Doc. 12.
7
  Doc. 13.
8
  Doc. 14.
9
    Id.
10
     Id.
11
     28 U.S.C. § 636(b)(1).
12
     Wilson, 961 F.3d at 839–40.
13
     Id.
14
     Farmer v. Brennan, 511 U.S. 825, 837 (1994).

                                                 -2-
Case: 4:20-cv-02188-JG Doc #: 15 Filed: 03/02/21 3 of 4. PageID #: 129

Case No. 4:20-cv-2188
Gwin, J.

         Here, as in Wilson, Petitioner Mighty has satisfied the objective component by

showing the heightened COVID-19 risk inmates face. But, also as in Wilson, Mighty has

failed to show that FCI Elkton officials subjectively disregarded inmate COVID-19 risk.

         “[P]rison officials who actually knew of a substantial risk to inmate health or safety

may be found free from liability if they responded reasonably to the risk, even if the harm

ultimately was not averted.” 15 The Sixth Circuit found in Wilson that FCI Elkton officials had

made a valiant, though largely unsuccessful, effort to protect inmates and staff from COVID-

19, including by

      (1) [I]mplement[ing] measures to screen inmates for the virus;

      (2) [I]solat[ing] and quarantin[ing] inmates who may have contracted the virus;

      (3) [L]imit[ing] inmates’ movement from their residential areas and otherwise
          limit[ing] group gatherings;

      (4) [C]onduct[ing] testing in accordance with CDC guidance; limit[ing] staff and
          visitors and subject[ing] them to enhanced screening; clean[ing] common areas
          and giv[ing] inmates disinfectant to clean their cells;

      (5) [P]rovid[ing] inmates continuous access to sinks, water, and soap;

      (6) [E]ducat[ing] staff and inmates about ways to avoid contracting and
          transmitting the virus; and

      (7) [P]rovid[ing] masks to inmates and various other personal protective
          equipment to staff. 16

         Further, since the Sixth Circuit decided Wilson in June 2020, a COVID-19 vaccine

has been developed, and the Bureau of Prisons has begun administering vaccines to its




15
     Wilson, 961 F.3d at 840.
16
     Id. at 840–41.
                                               -3-
Case: 4:20-cv-02188-JG Doc #: 15 Filed: 03/02/21 4 of 4. PageID #: 130

Case No. 4:20-cv-2188
Gwin, J.

inmates under Centers for Disease Control guidance. 17 As of March 2, 2021, more than

60,000 vaccine doses have been administered to federal staff and inmates, including more

than 23,000 staff and inmates receiving full two-dose COVID-19 vaccines. 18

           Though federal inmates remain in objective danger while COVID-19 circulates in

federal prisons, Bureau of Prisons officials’ diligent efforts to follow CDC Guidelines and

expeditiously vaccinate inmates shows that prison officials have not subjectively disregarded

that danger. Because Petitioner Mighty cannot satisfy the subjective component of an Eighth

Amendment claim, the R&R properly recommended that Mighty’s 28 U.S.C. § 2241 petition

be denied.

           Accordingly, the Court ADOPTS Magistrate Judge Greenberg’s R&R, incorporates it

as if fully restated herein, and DENIES Petitioner Mighty’s § 2241 petition.

           IT IS SO ORDERED.

Dated: March 2, 2021                       s/         James S. Gwin
                                           JAMES S. GWIN
                                           UNITED STATES DISTRICT JUDGE




17
  Centers for Disease Control and Prevention, COVID Data Tracker, COVID-19 Vaccinations
in the United States, https://covid.cdc.gov/covid-data-tracker/#vaccinations (last visited Mar.
2, 2021).
18
     Id.
                                                -4-
